 UNITED ASSOCIATION OF JOURNEYMENUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,PlumbersLocal No.219,AFL-CIOandLocal894,Laborers'InternationalUnion of North America,AFL-CIOand Price Brothers Company.Case 8-CD-129February 14, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSThisisa proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,following a charge filedby Local894, Laborers'InternationalUnion of NorthAmerica, AFL-CIO(hereinafter called the Laborers),alleging that theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,PlumbersLocalNo.219,AFL-CIO (hereinafter called the Plumbers),violated Section 8(b)(4)(D)of the Act. Pursuant tonotice, a hearing was held before HearingOfficerMyron Hill, on August 5, 6, and21, 1968. Allparties appearing were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter,briefs were filed by the Charging Party,the Respondent,and the Employer involved.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing,and finds that theyare free from prejudicial error. They are herebyaffirmed.The Board has considered the briefs of theparties and the entire record in this case, and herebymakes the following findings:1.THEBUSINESSOF THE COMPANYPrice Brothers Company, a manufacturer of pipe,of Florindex systems, and of other products is anOhio corporation with its main office in Dayton,Ohio. During the past 12 months Price Brothers haspurchased materials and supplies valued in excess of$50,000 directly from sources outside of Ohio, andhas sold products valued in excess of $50,000directly to out-of-State customers. Accordingly, wefind that the Employer is engaged in commercewithin themeaning of the Act and that it willeffectuatethepurposesof the Act to assertjurisdiction herein.It.THE LABOR ORGANIZATIONS INVOLVED547The parties stipulated,andwe find,that theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, PlumbersLocalNo.219,AFL-CIO,andLocal894,Laborers'InternationalUnion of North America,AFL-CIO,are labor organizations within the meaning of theAct.III.THEDISPUTEA. Background and Facts of the DisputeThe dispute centers on the work assignment ofdrilling holes in flexicore slabs of precast concretewhich Price Brothers manufactures and marketsunder the trade name of Florindex. The disputearose at the jobsite known as College Towers, inKent,Ohio. The charge filed by the Laborers onJune 19, 1968, and amended July 19, 1968, allegesin substance that on or about May 28, 1968, andthereafter,Plumbers'Local219unlawfullyencouragedindividualsemployedbyTowerPlumbingandHeating,Inc.,aplumbingsubcontractor, to refuse to work or to perform anyservices with an object of forcing Price Brothers toassignthe hole drilling to employees who wererepresentedby the Plumbers, rather than toemployees who were members of the Laborers.The record reveals that Ivory Land CorporationNo. 2 is a general contractor engaged in theconstructionof two buildings known as CollegeTowers in Kent, Ohio. On February 21, 1968, IvoryLand Corporation entered into a contract with PriceBrothers under the terms of which the latter was todeliverand install some 268,278 square feet offlexicore slabs for use in the construction of thebuildings.Item 2 of the contract requires, inpertinent part, that the sum to be paid to PriceBrothers under the contract is to include Price'scutting on the job of openings in the slabs for waterclosetsand bathtub drains. The contract projectrequired about 1,000 openings of this type.Flexicore slabs are approximately 8 inches indepth and 24 inches in width. Their length dependson the size of the room. Erection crews (hereincalled field crews) employed by Price Brothers andlong represented by the Laborers customarilyinstallthese slabs.Each field crew lays the slabs andattaches them. The general contractor lays out thelocations for the openings which are to be made onthe job, and the openings then are cut by a singlemember of the field crew by use of a vertical electricdrill.Until the present case, the Price Brothersemployee doing the work has always been onerepresented by the Laborers.On May 28, 1968, Price Brothers brought theequipment necessary for the hole drilling to thejobsite and assigned one of its employees to do the174 NLRB No. 93 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork. About 3 hours after this employee began thework, Bernard Rach, a member of the Plumbersemployed as foreman of the plumbing worksubcontracted to Tower Plumbing and Heating Inc.(hereincalledTower),toldSidneySalit,theprincipal officer of Tower, that the plumbers weregoing to have a "safety" meeting "because theflexicore people were drilling holes for the plumbinglines to go through." Thereupon, all the plumbersceasedworking and went to their trailer. Soonthereafter,therepresentativeofthegeneralcontractor (Ivory) told Robert L. Haubiel, the fieldsuperintendent for Price Brothers, that the plumberswere holding a "safety" meeting and that it wouldlastas long as the Laborers were cutting holes.Haubeil then instructed his men to cease doing thehole-cutting work and to do work on the erectioncrew instead.When the laborers did cease the holecutting, the plumbers ended their "safety" meetingand resumed their work.The record further reveals that on a datedescribed only as being "at the end of May," HarryJ.Morris, the business manager of Plumbers Local219, told Carl Milstein, the general contractor'srepresentative, that the cutting of holes for plumbingand pipe fitting was the plumbers' work. Morris alsomade the same statement to Edward Shanholtz, thePlumber's job steward, after the latter reported tothe Plumbers' business office that the Laborers werecutting the holes for the pipes.On June 6, Price resumed the hole cutting andagain assigned one of his laborers to do the work.The plumbers again walked off the job and heldanother "safety"meeting.Haubiel arrived at thejobsite a little later, and Salit then informed himthat the plumbers were having another "safety"meeting. Salit asked Haubiel to take his men off thehole cutting.Haubiel refused for the stated reasonthat it was too expensive for him to bring hisequipment out to the jobsite, set it up, and then onlyoperate it for an hour or two. The laborerscontinued to drill all day, whereas, the plumbersremained at the "safety" meeting and performed nowork for the balance of the day.Price Brothers did not assign any hole cutting onthe project to any member of its field crews on June7,and has not done so since that date. Theplumbers resumed working on June 7, and haveengaged in no work stoppages since that date.At some date between June 7 and July 9, thePlumbers' business agent, Harry J. Morris, referredthisdispute to the National Joint Board forSettlementof JurisdictionalDisputes.Both theLaborers and the Plumbers are affiliated withInternationalUnions which are members of theBuilding and Construction Trades Department oftheAFL-CIO, and as such are bound by thesettlement procedures of the Joint Board. However,Price Brothers has not been stipulated to the JointBoard since 1964. On July 9, 1968, the Joint Boardissued a one page directive awarding the work indispute to the plumbers. On July 10, Price Brothersnotified the Joint Board that it declined to put thedirective into effect.On July 29, Price Brothers hired a member of thePlumbers to do the hole cutting. This man wasengaged in hole cutting at the time of the hearing.B. The Contentionsof thePartiesPriceBrothers and the Laborers contend that:ThePlumbersviolatedSection8(b)(4)(D)byexerting coercive pressures directly and indirectlyupon Price to compel Price'sassignment to thePlumbersofthehole-cuttingwork previouslyassigned to Laborers;and that the work shouldproperly be awarded to the Laborers in view of (a)the latter'scertificationby the National LaborRelations Board as the bargaining representative ofa unit of the employees of Price which includedemployees regularly performing that work,(b) thecircumstances existingwhen Price contracted toperform the contractwork for the generalcontractor,and (c)considerations of economy andefficiency.PriceBrothers also contends that noweight should be given to the award of the JointBoard in view of the fact that Price is not stipulatedto the Joint Board.ThePlumbers requests that the charge bedismissed on either of two alternate grounds. Itclaims first that noprima faciecase of the allegedviolation of Section 8(b)(4)(D)has been made outbecause, so it asserts,there is no evidence that itmade a formal demand for the work in dispute and,besides, its calling of the"safety"meetings hadlegitimate safety objectives.Next,iturges the Boardto give effect to the ruling of theJoint ,Board and toreverse the Board's long established rule that theemployer is a necessary party to the voluntaryproceedingsforsettlingjurisdictionaldisputesreferred to in Section 10(k) of the National LaborRelations Act.C. Applicability of theStatuteBeforetheBoardmay proceed with thedetermination of a dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.Contrary to the contentions of the Plumbers, wefindthatthecircumstancesunderwhichallemployees of Tower who were members of thePlumbersconcertedlyceasedperformingtheirassigned work on the project on May 28, and June6,1968,clearlyestablishaprima faciecasesupportingtheallegedviolationofSection8(b)(4)(D).On each of these two separate datesPlumbers held a "safety" meeting shortly after theLaborers, to whom Price Brothers had assigned thedisputed hole-drilling work, began performing thisassignment,and on each occasion the "safety UNITED ASSOCIATION OF JOURNEYMEN549meeting" was adjourned and the Plumbers resumedworking only when the Laborers stopped performingthe hole-drilling work. In denying that its conduct ofthesemeetingsviolatedSection8(b)(4)(D) thePlumbers points out,inter alia,that neither of thesemeetings was preceded by any formal demand thatPriceBrothers assign the hole-drilling work toplumbers, and that, sometime after these meetings,thePlumbers filed with the State agency certaincomplaints about safety conditions on the job.However, even assuming that the facts on which thePlumbers rely might warrant a conclusion that "an"object of the "safety meetings" was the correctionof allegedly unsafe working conditions, these factsdo not necessarily preclude a finding that "an"additionalobject of the "safety meetings" (if not thesoleobject)was to obtain for plumbers thehole-drillingworkwhichPriceBrothershadpreviously assigned to laborers. This view of thePlumbers' objective is supported not only by thetiming of the meetings, but also by the facts that attimes closely related to the holding of the meetings,Morris,thePlumbers'businessmanager andShanholtz, the Plumbers' job steward, claimed thatthe hole-drilling work belonged to the Plumbers;thatMorris himself so advised a representative ofthegeneralcontractor;and thatRach, thePlumbers' job foreman, expressly advised anotherrepresentative of the general contractor that thePlumbers were going to hold a "safety" meeting"because the flexicore people [viz the employees ofPriceBrothers]were drilling the holes for theplumbing lines to go through."Plumbers also contend that the Board is precludedfrom making a determination of the dispute becausetheJointBoard awarded the disputed work toPlumbers pursuant to a method of adjustmentagreeduponbyPlumbersand the Laborers.However, as Price Brothers, a necessary party to theadjustment of the dispute, neither agreed to JointBoard submission nor participated in the JointBoardproceeding,we conclude there was novoluntary adjustment of the dispute within themeaning of Section 10(k) of the Act.'On the basis of the entire record, we find thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D) of the Act has occurred andthat the dispute is properly before the Board fordetermination. 2D.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to all relative factors.InInternational Association of Machinists, LodgeNo. 1743 (J. A. Jones Construction Co. ), 3the Board'SeeInternationalUnionof OperatingEngineers, LocalUnion No158,AFL-CIO (E. C. Ernst, Inc ),172 NLRB No. 192.'CementMasons LocalUnionNo 524 (Tobasco Prestressed ConcreteCo.), 163 NLRB No. 75.set forth the following criteria to be considered inthemaking of an affirmative award in a Section10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dispute,e.g., the skills and work involved,certifications bytheBoard,company and industry practice,agreementsbetweenunionsandbetweenemployers and unions,awards of arbitrators, jointboards, andthe AFL-CIO in the same or relatedcases, the assignment made by the employer, andthe efficient operation of the employer's business.41.Company andareapracticeThe record reveals that in approximately 20percent of the contracts for erecting flexicore slabsPrice Brothers is required to do cutting in the fieldfor holes and chases for pipes. Until the eventsabove described occurred, the Employer invariablyassignedthiswork to one of its employeesrepresented by the Laborers. The present assignmentto a plumber represents the sole exception to thatpractice and, as we have found, that assignment wasmade under coercion. In the other 80 percent of thecases, the cutting of these holes is done either at thefactory by Price Brothers or else in the field by thepurchaser.The record is devoid of any evidenceshowingwhatunion,ifany,representstheemployees of the purchasers who do their own fieldcutting.Thus, the only record evidence relating toemployer or area practice supports an award to thelaborers.2.Employer's preferenceThe fact that Price Brothers strongly favors anaward to the laborers is a factor which supports theassignment to the laborers.3. Efficiency and economy of operationThe record reveals that in the two buildingsinvolved here about 1,000 holes are to be drilled.Price Brothers introduced evidence, which was notdisputed, that one laborer can drill some 20 holes aday; that the plumber assigned to this work wasdrillingonly about 15 holes a day; and that thedifference in cost to Price Brothers was about $1 perhole, or a total of $1,000 for the complete job. Thisisanother factor supporting assignment of thedisputed work to the laborers.4.Certification by the BoardTheLaborerswas certified in 1959 by theNationalLaborRelationsBoardasthecollective-bargaining representative of all employees'135 NLRB 1402'Idat 141041.i. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Price Brothers at its Kent, Ohio, plant, excludingcertaincategoriesnot relevant here. Employeesperforming disputed hole-cutting work are clearlywithin the unit covered by this certification. This isanother factor favoring an award to the laborers.5.Agreement between the Unions and theawardof theJoint BoardThe National Joint Board award of the work indispute to the plumbers is the one factor supportingthe Plumbers' claim to the work. In pertinent partthat award reads:It has been agreed between the Unions involvedthat the work in dispute shall be assigned toplumbers and steamfitters.Contractor is directed to proceed with work onthis basis.The "agreement" referred to in this letter was notput into evidence, and we are thus left withoutmeans to determine its precise character or toevaluate its significance. It is, however undisputedthatPriceBrotherswas not a party to thisagreement, and is not stipulated to the Joint Board.Therefore,theJointBoardaward cannot beregarded as determinative of this dispute.' However,thePlumbers contends that we should accord"significantweight" to the Joint Board award inspite of the fact that the Employer is not stipulatedtotheBoard and did not participate in theproceeding.In the recently decidedDon Cartagecase,6 theBoard has indicated that, in evaluating the relativemerits of competing union claims to disputed work,an award by the Joint Board or by other impartialarbitrators should not be ignored simply because theEmployer did not participate in the proceedingwhich resulted in the award. And, indeed, in thatcase,we accorded the award there before ussignificant weight. But here, unlike the situation inDon Cartage,the award consisted simply of a lettersetting forth its ultimate terms, neither explicatingthe factors relied upon nor providing any othersupporting data in a manner that might enable us todetermine the degree of deference that should beaccorded it.We do not therefore assign to thisaward the same significant weight as was assignedto the award in theDon Cartagecase,supra.''InternationalUnion of Operating Engineers,LocalUnion No158,AFL-CIO, (E.C. Ernst, Inc.),172 NLRB No 192.'MillwrightsLocalUnionNo 1102 (Don Cartage Company),160NLRB 1061.'E.C Ernst,Inc., supra,fn. 5.Member Jenkins agreesthat the JointBoard award in this case is not sufficientto outweighthe considerationswhich favor an award to the laborers.Having reached a similar view in hisdissent in DonCartage,he now findsitunnecessary to distinguishcarefullythe Joint Board award in this casefromthe award in theDon Cartagecase- although he recognizes that some differences may existCONCLUSIONSOn all the evidence, we determine the instantjurisdictional dispute in favor of the laborers, andfind the employees of Price Brothers represented bythe Laborers, rather than plumbers and pipefittersrepresented by the Plumbers, are entitled to performthe work of field cutting of holes at the CollegeTowersconstructionsite.Companypractice,Employer preference, certification by the Board,efficiencyand economy of operation favor thisresult.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board herebymakes the following determination of dispute.1.Employees who are employed by Price BrothersCompany, Flexicore Division, as laborers for theerection of precast concrete products and who arecurrentlyrepresentedbyLocal 894, Laborers'InternationalUnion of North America, AFL-CIO,are entitled to perform the work of cutting holes onthe job at the College Towers construction site inKent, Ohio.2. Plumbers Local No. 219, United Association ofJourneymen and Apprentices of the Plumbing andPipefittingIndustryof the United States andCanada,AFL-CIO, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Employer to assign the above work toplumbers and pipefitters who are represented by thatlabor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Plumbers Local No.219,UnitedAssociationofJourneymenandApprenticesofthePlumbingandPipefittingIndustryof the United States and Canada,AFL-CIO, shall notify the Regional Director forRegion 8, in writing, whether it will refrain fromforcingorrequiringtheEmployer,bymeansproscribed in Section 8(b)(4)(D), to assign the workin dispute to employees represented by Plumbersand PipefittersLocalNo. 219, rather than toemployees represented by Local 894, Laborers'International Union.